DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 4/13/2021 that has been entered, wherein claims 1-15 are pending and claims 1-4 and 12-13 are withdrawn.

Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 4/13/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 10,388,712 in view of Koo et al. (US 2006/0267491 A1).

a substrate; 
a scan line on the substrate and configured to transfer a scan signal; 
a data line and a driving voltage line crossing the scan line and configured to transfer a data voltage and a driving voltage, respectively; 
a switching transistor connected with the scan line and the data line and comprising a switching drain electrode configured to output the data voltage; 
a driving transistor comprising a driving gate electrode; 
a storage capacitor comprising a first storage electrode connected with the driving gate electrode and a second storage electrode connected with the driving voltage line; and an organic light emitting diode electrically connected with a driving drain electrode of the driving transistor, 
wherein the storage capacitor comprises: 
a connector in which an edge of the second storage electrode is offset from an edge of the first storage electrode in a direction toward the center of the second storage electrode, and a storage compensator facing the connector, 
wherein the storage compensator comprises an edge of the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut portion.


in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be offset from the edge of the first storage electrode in a direction toward the center of the second storage electrode. 

Claim 2 of U.S. Patent No. 10,388,712 recites the connector comprises a third corner of the first storage electrode and a third corner cut portion of the second storage electrode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of claims 1 and 2 of U.S. Patent No. 10,388,712 recite the connector comprises a third corner of the first storage electrode and a third corner cut portion of the second storage electrode of the instant case. 

Claims 1 and 2 of U.S. Patent No. 10,388,712 do not recite the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be offset from 

Koo teaches an organic light emitting diode display device(Fig. 5-6) wherein the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a main margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction away from the center of the second storage electrode(132, ¶0069), and in the storage compensator(please see examiner annotated Fig. 5), the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a compensation margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claims 1 and 2 of U.S. Patent No. 10,388,712 to include the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be offset from the edge of the first storage electrode in a direction away from the center of the second storage electrode, and in the storage compensator, the edge 

Regarding claim 6, Claim 3, of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 5, further comprising: a semiconductor on the substrate and comprising a switching channel of the switching transistor and a driving channel of the driving transistor which are apart from each other, wherein the driving channel overlaps with the driving gate electrode.

Regarding claim 7, Claim 4 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, wherein: the first storage electrode corresponds to the driving gate electrode, and the second storage electrode is on the same layer as the data line and the driving voltage line.

Regarding claim 8, Claim 5 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, wherein: the driving channel has at least one curved portion.

Regarding claim 9, Claim 6  of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, further comprising: a compensation transistor 

Regarding claim 10, Claim 7 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 9, wherein: the first data connector is connected with the third corner of the first storage electrode.

Regarding claim 14, Claim 9 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 5, wherein the driving transistor further comprises a driving source electrode, and the driving source electrode is connected with the switching drain electrode.

Claims 11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 10,388,712 in view of Kang at al. (US 2012/0001885 A1) as cited on the IDS dated 6/26/2019.
Regarding claim 11, Claim 9 of U.S. Patent No. 10,388,712 recites an organic light emitting diode display device, comprising: 
a substrate; 
a scan line on the substrate and configured to transfer a scan signal;

a switching transistor connected with the scan line and the data line and comprising a switching drain electrode configured to output the data voltage; 
a driving transistor comprising a driving gate electrode;
a storage capacitor comprising a first storage electrode connected with the driving gate electrode and a second storage electrode connected with the driving voltage line; and an organic light emitting diode electrically connected with a driving drain electrode of the driving transistor, wherein the storage capacitor comprises: 
a connector in which an edge of the second storage electrode is offset from an edge of the first storage electrode in a direction toward the center of the second storage electrode, and 
a storage compensator facing the connector, wherein: 
the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be offset from the edge of the first storage electrode in a direction away from the center of the second storage electrode, and 
in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be offset from the edge of the first storage electrode in a direction toward the center of the second storage electrode,


Claim 9 of U.S. Patent No. 10,388,712 does not recite the driving voltage line comprises a first driving voltage line parallel with the data line and a second driving voltage line crossing the data line, and the first driving voltage line is on the same layer as the data line, and the second driving voltage line is on the same layer as the scan line.

Kang teaches an OLED display device(Fig. 2), wherein the driving voltage line comprises a first driving voltage line(VDD1, ¶0060) parallel with the data line(DL, ¶0062) and a second driving voltage line(Vdd2, ¶0061) crossing the data line(DL, ¶0062) and, and the first driving voltage line(VDD1, ¶0060 is on the same layer(¶0067) as the data line(DL, ¶0062), the second driving voltage line(Vdd2, ¶0061) is on the same layer(¶0065) as the scan line(GL, ¶0061). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Matsumoto, so that the driving voltage line comprises a first driving voltage line parallel with the data line and a second driving voltage line crossing the data line, and the first driving voltage line is on the same layer as the data line, and the second driving voltage line is on the same layer as the scan line, as taught by Kang, in order to uniformly and stably drive the image quality of the organic electroluminescent display device(¶D072).

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) of record in view of Hieda et al. (US 20050052124 A).
Regarding claim 5, Koo teaches an organic light emitting diode display device(Fig. 5-6), comprising: 
a substrate(100); 

a data line(152, ¶0055) and a driving voltage line(153, ¶0055) crossing the scan line(151, ¶0055); 
a switching transistor(M2, ¶0056) connected with the scan line(151, ¶0055) and the data line(152, ¶0055) and comprising a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064); 
a driving transistor(M1, ¶0056) comprising a driving gate electrode(112, ¶0065); 
a storage capacitor(Cst, ¶0056) comprising a first storage electrode(131, ¶0065) connected with the driving gate electrode(112, ¶0065) and a second storage electrode(132, ¶0069) connected with the driving voltage line(153, ¶0055); and 
an organic light emitting diode(OLED, ¶0071) electrically connected with a driving drain electrode(111c, ¶0064) of the driving transistor(M1, ¶0056), 
wherein the storage capacitor(Cst, ¶0056) comprises: 
a connector(please see examiner annotated Fig. 5) in which an edge of the second storage electrode(132, ¶0069) is offset from an edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and 
a storage compensator(please see examiner annotated Fig. 5) facing the connector, 
wherein: 
the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first 
wherein the storage compensator(please see examiner annotated Fig. 5) comprises an edge of the first storage electrode(131, ¶0065) defining a first corner portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner portion(please see examiner annotated Fig. 5),
wherein, in the storage compensator(please see examiner annotated Fig. 5), the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a compensation margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and, wherein: 
the connector comprises a third corner of the first storage electrode(131, ¶0065) and a third corner cut portion of the second storage electrode(132, ¶0069).


    PNG
    media_image1.png
    1186
    1076
    media_image1.png
    Greyscale

Regarding the limitation of a scan line(151, ¶0055) … configured to transfer a scan signal; a data line(152, ¶0055) and a driving voltage line(153, ¶0055) … configured to transfer a data voltage and a driving voltage, respectively; and a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064) configured 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed, [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II). 

Koo does not explicitly teach the first storage electrode(131, ¶0065) defining a first corner cut portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner cut portion(please see examiner annotated Fig. 5).

Hieda an organic light emitting diode display device(Fig. 14a) wherein an electrode(13, ¶0211) has a shape with a corner cut portion in order to relax a phenomenon that electric power concentrates on a corner(¶0212). Changing the shape of the corners of Koo’s first and second electrodes to the corner cut shape taught by Hieda would result in would result in the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut 

Regarding claim 6, Koo teaches the organic light emitting diode display device of claim 5, further comprising: 
a semiconductor(111, ¶0064) on the substrate(100) and comprising a switching channel(not pictured, channel of M2, ¶0059, ¶0064) of the switching transistor(M2, ¶0056) and a driving channel(111a, ¶0064) of the driving transistor(M1, ¶0056) which are apart from each other, 
wherein the driving channel(111a, ¶0064) overlaps with the driving gate electrode(112, ¶0065).

Regarding claim 7, Koo teaches the organic light emitting diode display device of claim 6, wherein: 
the first storage electrode(131, ¶0065) corresponds to the driving gate electrode(112, ¶0065), and 
the second storage electrode(132, ¶0069) is on the same layer(102) as the data line(152, ¶0055) and the driving voltage line(153, ¶0055).

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) of record and Hieda et al. (US 20050052124 A) as applied to claim 5 above, further in view of Fukumoto at al. (US 2004/0256997 A1) as cited on the IDS dated 6/26/2019.
Regarding claim 8, Koo, in view of Hieda, teaches the organic light emitting diode display device of claim 6, but is silent in regards to the driving channel(111a, ¶0064) has at least one curved portion.
Fukumoto teaches an OLED display device(Fig. 5). Fukumoto teaches the driving channel(5007, ¶0096) has at least one curved portion(¶0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Koo, so that the driving channel has at least one curved portion, as taught by Fukumoto, so that the channel length U the channel width W thereof is larger than that of the current controlling transistor(¶0096).

Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) of record in view of Hieda et al. (US 20050052124 A) and of Kang at al. (US 2012/0001885 A1) as cited on the IDS dated 6/26/2019 of record.
Regarding claim 11, Koo teaches an organic light emitting diode(OLED, ¶0071) display device, comprising: 
a substrate(100); 
a scan line(151, ¶0055) on the substrate(100); 
a data line(152, ¶0055) and a driving voltage line(153, ¶0055) crossing the scan line(151, ¶0055); 
a switching transistor(M2, ¶0056) connected with the scan line(151, ¶0055) and the data line(152, ¶0055) and comprising a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064); 
a driving transistor(M1, ¶0056) comprising a driving gate electrode(112, ¶0065); 
a storage capacitor(Cst, ¶0056) comprising a first storage electrode(131, ¶0065) connected with the driving gate electrode(112, ¶0065) and a second storage electrode(132, ¶0069) connected with the driving voltage line(153, ¶0055); and 
an organic light emitting diode(OLED, ¶0071) electrically connected with a driving drain electrode(111c, ¶0064) of the driving transistor(M1, ¶0056), wherein the storage capacitor(Cst, ¶0056) comprises: 
a connector(please see examiner annotated Fig. 5) in which an edge of the second storage electrode(132, ¶0069) is offset from an edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and 

wherein: 
the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a main margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction away from the center of the second storage electrode(132, ¶0069), 
wherein the storage compensator(please see examiner annotated Fig. 5) comprises an edge of the first storage electrode(131, ¶0065) defining a first corner portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner portion(please see examiner annotated Fig. 5),
wherein, in the storage compensator, the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a compensation margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and, 
wherein: 
the driving voltage line(153, ¶0055) comprises a first driving voltage line(153, ¶0055) parallel with the data line(152, ¶0055) and the first driving voltage line(153, ¶0055) is on the same layer(102) as the data line(152, ¶0055).

Regarding the limitation of a scan line(151, ¶0055) … configured to transfer a scan signal; a data line(152, ¶0055) and a driving voltage line(153, ¶0055) … configured to transfer a data voltage and a driving voltage, respectively; and a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064) configured to output the data voltage is a recitation how the product/device is being used. The scan line(151, ¶0055), data line(152, ¶0055), driving voltage line(153, ¶0055) and a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064)  as defined in Koo could be used to transfer a scan signal, transfer a data voltage, transfer a driving voltage, to output the data voltage respectively; and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed  [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Koo does not teach the first storage electrode(131, ¶0065) defining a first corner cut portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner cut portion(please see examiner annotated Fig. 5), a second driving voltage line crossing the data line(152, ¶0055), and the second driving voltage line is on the same layer as the scan line(151, ¶0055).



Koo and Hieda do not teach a second driving voltage line crossing the data line(152, ¶0055), and the second driving voltage line is on the same layer as the scan line(151, ¶0055).
Kang teaches an OLED display device(Fig. 2). Kang teaches a second driving voltage line(Vdd2, ¶0061) crossing the data line(DL, ¶0062) and the second driving voltage line(Vdd2, ¶0061) is on the same layer(¶0065) as the scan line(GL, ¶0061). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Matsumoto, to include a second driving voltage line crossing the data line and the second driving voltage line is on the same layer as the 

Regarding claim 15, Koo teaches the organic light emitting diode display device of claim 11, wherein the driving transistor(M1, ¶0056) further comprises a driving source electrode(11b, ¶0064), and the driving source electrode(11b, ¶0064) is connected(electrically via Cst) with the switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064).

Claims 5-7, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno et al. (US 2015/0053953 A1) as cited on the IDS dated 6/26/2019 of record.
Regarding claim 5, Ebisuno teaches an organic light emitting diode display device(Fig. 7 and 9B), comprising: 
a scan line(17, 18, ¶107); 
a data line(16, ¶0103) and a driving voltage line(21, ¶0094) crossing the scan line(17, 18, ¶107) ;
a switching transistor(19, ¶0102) connected with the scan line(17, 18, ¶107) and the data line(16, ¶0103) and comprising a switching drain electrode(drain electrode of switching transistor 19, ¶0102); 
a driving transistor(14, ¶0154) comprising a driving gate electrode(gate electrode of driving transistor 14, ¶0102); 

an organic light emitting diode(15, ¶0154) electrically connected with a driving drain electrode(drain electrode of driving transistor 14, ¶0101) of the driving transistor(14, ¶0154), 
wherein the storage capacitor(13, ¶0154) comprises:
a connector(please see examiner modified Fig 7) in which an edge of the second storage electrode(132, ¶0157) is offset from an edge of the first storage electrode(131, ¶0157) in a direction toward the center of the second storage electrode(132, ¶0157), and 
a storage compensator(please see examiner modified Fig 7)  facing the
connector(please see examiner modified Fig 7),
wherein:
the storage capacitor(13, ¶0154) further comprises a main portion(please see examiner modified Fig 7)  in which the edge of the second storage electrode(132, ¶0157) is apart from the edge of the first storage electrode(131, ¶0157) by a main margin width(please see examiner modified Fig 7)  to be offset from the edge of the first storage electrode(131, ¶0157) in a direction away from the center of the second storage electrode(132, ¶0157), 

wherein, in the storage compensator(please see examiner modified Fig 7), the edge of the second storage electrode(132, ¶0157) is apart from the edge of the first storage electrode(131, ¶0157) by a compensation margin width(please see examiner modified Fig 7)  to be offset from the edge of the first storage electrode(131, ¶0157) in a direction toward the center of the second storage electrode(132, ¶0157), and,
wherein:
the connector(please see examiner modified Fig 7) comprises a third corner of the first storage electrode(131, ¶0157) and a third corner cut portion of the second storage electrode(132, ¶0157).

    PNG
    media_image2.png
    459
    645
    media_image2.png
    Greyscale

Ebisuno does not explicitly state a substrate however the use of a substrate is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate in order provide support and base for the OLED display to be built on. 

The limitation of a scan line … configured to transfer a scan signal a data line and a driving voltage line … configured to transfer a data voltage and a driving voltage, respectively; a switching drain electrode configured to output the data voltage is a purely functional limitation.  The structure as defined in Ebisuno could be used in the manner claimed (i.e. the structure of Ebisuno’s scan line, data line, driving voltage and  electrode  could be configured to transfer a scan signal, a data voltage, a driving voltage, and to output the data voltage, respectively;) and thus Ebisuno anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed  [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 6, Ebisuno teaches the organic light emitting diode display device of claim 5, further comprising:
a semiconductor(¶0141) and comprising a switching channel of the switching transistor(19, ¶0102)  and a driving channel of the driving transistor(14, ¶0154)  which are apart from each other, wherein the driving channel(14, ¶0154)  overlaps with the driving gate electrode(¶0141).

Ebisuno does not explicitly state a substrate however the use of a substrate is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate in order provide support and base for the OLED display to be built on. 

Regarding claim 7, Ebisuno teaches the organic light emitting diode display device of claim 6, wherein:


Regarding claim 9, Ebisuno teaches the organic light emitting diode display device of claim 6, further comprising:
a compensation transistor(12, ¶0154) comprising a compensation gate electrode which is a part of the scan line(17, 18, ¶107), and a compensation source electrode and a compensation drain electrode in the semiconductor(¶0141); and 
a first data connector(please see examiner modified Fig 7)  on the same layer(¶0141)  as the data line(16, ¶0103) and connecting the first storage electrode(131, ¶0157) and the compensation drain electrode.

Regarding claim 10, Ebisuno teaches the organic light emitting diode display device of claim 9, wherein:
the first data connector(please see examiner modified Fig 7)  is connected with the third corner of the first storage electrode(131, ¶0157).

Regarding claim 11, Ebisuno teaches an organic light emitting diode display device(Fig. 7 and 9B), comprising: 
a scan line(17, 18, ¶107); 

a switching transistor(19, ¶0102) connected with the scan line(17, 18, ¶107) and the data line(16, ¶0103) and comprising a switching drain electrode(drain electrode of switching transistor 19, ¶0102); 
a driving transistor(14, ¶0154) comprising a driving gate electrode(gate electrode of driving transistor 14, ¶0102); 
a storage capacitor(13, ¶0154) comprising a first storage electrode(131, ¶0157) connected(¶0157) with the driving gate electrode(gate electrode of driving transistor 14, ¶0102) and a second storage electrode(132, ¶0157)  connected with the driving voltage line(21, ¶0094); and 
an organic light emitting diode(15, ¶0154) electrically connected with a driving drain electrode(drain electrode of driving transistor 14, ¶0101) of the driving transistor(14, ¶0154), 
wherein the storage capacitor(13, ¶0154) comprises:
a connector(please see examiner modified Fig 7) in which an edge of the second storage electrode(132, ¶0157) is offset from an edge of the first storage electrode(131, ¶0157) in a direction toward the center of the second storage electrode(132, ¶0157), and 
a storage compensator(please see examiner modified Fig 7)  facing the
connector(please see examiner modified Fig 7),
wherein:

wherein the storage compensator(please see examiner annotated Fig. 7) comprises an edge of the first storage electrode(131, ¶0157) defining a first corner portion(please see examiner annotated Fig. 7), and an edge of the second storage electrode(132, ¶0157) defining a second corner portion(please see examiner annotated Fig. 7),
wherein, in the storage compensator(please see examiner modified Fig 7), the edge of the second storage electrode(132, ¶0157) is apart from the edge of the first storage electrode(131, ¶0157) by a compensation margin width(please see examiner modified Fig 7)  to be offset from the edge of the first storage electrode(131, ¶0157) in a direction toward the center of the second storage electrode(132, ¶0157), and,
wherein:
the driving voltage line driving voltage line(21, ¶0094) comprises a first driving voltage line driving voltage line(21 parallel to 16, ¶0094) parallel with the data line(16, ¶0103)  and a second driving voltage line(21 crossing 16, ¶0094) crossing the data line(16, ¶0103), and the first driving voltage line driving voltage line(21 parallel to 16, ¶0094) is 

Ebisuno does not explicitly state a substrate however the use of a substrate is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate in order provide support and base for the OLED display to be built on. 

The limitation of a scan line … configured to transfer a scan signal a data line and a driving voltage line … configured to transfer a data voltage and a driving voltage, respectively; a switching drain electrode configured to output the data voltage is a purely functional limitation.  The structure as defined in Ebisuno could be used in the manner claimed (i.e. the structure of Ebisuno’s scan line, data line, driving voltage and switching drain electrode  could be configured to transfer a scan signal, a data voltage, a driving voltage, and to output the data voltage, respectively;) and thus Ebisuno anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Ebisuno does not explicitly teach the first storage electrode(131, ¶0157) defining a first corner portion(please see examiner annotated Fig. 7), and an edge of the second 

Hieda an organic light emitting diode display device(Fig. 14a) wherein an electrode(13, ¶0211) has a shape with a corner cut portion in order to relax a phenomenon that electric power concentrates on a corner(¶0212). Changing the shape of the corners of Ebisuno’s first and second electrodes to the corner cut shape taught by Hieda would result in would result in the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ebisuno, so that the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut portion, as taught by Hieda, in order to relax a phenomenon that electric power concentrates on a corner(¶0212).

Regarding claim 14, Ebisuno teaches the organic light emitting diode display device of claim 5, wherein
the driving transistor(14, ¶0154) further comprises a driving source electrode(source electrode of driving transistor 14, ¶0101), and the driving source electrode(source electrode of driving transistor 14, ¶0101) is connected with the switching drain electrode(drain electrode of switching transistor 19, ¶0102).


the driving transistor(14, ¶0154) further comprises a driving source electrode(source electrode of driving transistor 14, ¶0101), and the driving source electrode(source electrode of driving transistor 14, ¶0101) is connected with the switching drain electrode(drain electrode of switching transistor 19, ¶0102).

Response to Arguments
Applicant’s arguments with respect to claims 5 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892